  Case: 1:20-cv-00217-HEA Doc. #: 2 Filed: 10/15/20 Page: 1 of 2 PageID #: 22




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                   )
                                               )
                 Plaintiff,                    )
                                               )
          v.                                   )         No. 1:20-CV-217 HEA
                                               )
 GOVERNOR OF MISSOURI, et al.,                 )
                                               )
                 Defendants.                   )

                      OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff’s pro se complaint. Plaintiff

has failed to either pay the $400 filing fee or file a motion to proceed in forma pauperis,

along with a certified copy of his account statement. See 28 U.S.C. § 1915(a).

       The Court will allow plaintiff twenty-one (21) days to either pay the full filing fee

or file his motion to proceed in forma pauperis and account statement. His failure to do so

in a timely manner will result in a dismissal of this action, without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of

the motion to proceed in forma pauperis form for prisoners.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or

submit a motion to proceed in forma pauperis within twenty-one (21) days of the date of

this Order.
  Case: 1:20-cv-00217-HEA Doc. #: 2 Filed: 10/15/20 Page: 2 of 2 PageID #: 23




       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma

pauperis, he must also file a certified copy of his prison account statement for the six-month

period preceding the filing of the complaint.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the

Court will dismiss this action without prejudice.       If the case is dismissed for non-

compliance with this Order, the dismissal will not count as a “strike” under 28 U.S.C.

§ 1915(g).

       Dated this 15th day of October, 2020.




                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                2
